DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grune et al US Patent 9,957,208.
Regarding claim 1, Grune teaches a process for producing 1,3-butadiene comprising:

b) a second step of cooling the product stream (column 4 line 21);
c) separating the cooled gases by extractive distillation (selective absorbtion) with a solvent to recover a 1,3-butadiene stream (column 4 lines 45-50).
Grund does not explicitly teach the concentration of methyl vinyl ketone in the cooled gas is less than 0.03% by volume. However the product contains less than 100ppm of oxygen components (column 7 lines 60) thus it is implied that the methyl vinyl ketones have been removed to essentially a null concentration. It would have been obvious to one having ordinary skill in the art to remove unwanted components from the 1,3-butadiene product, and one would reasonably expect that the similar separation steps would result in little methyl vinyl ketone.
Regarding claim 2, the nitrogen content is 90% by volume or less (column 9 line 43), the C4 product gas stream consists 20% to 80% by volume of butadiene, 0% to 80% by volume of n-butane, 0% to 10% by volume of 1-butene and 0% to 50% by volume of 2-butenes, where the total amount is 100% by volume (column 18 lines 25-30). It is implied that the ketone and aldehyde concentration is negligible. 
Regarding claim 3, the cooling comprises contacting the product stream with a cooling medium (column 15 line 46), however does not disclose the concentration of the cooling medium is not more than 7% by mass. However, one having ordinary skill in the 
Regarding claim 4, the cooling and compression can occur in multiple steps wherein the compression ranges from a pressure between 1.0 to 4.0 bar (absolute) to a pressure in the range from 3.5 to 20 bar (absolute) (column 15 lines 35-40). It would be obvious to one having ordinary skill in the art to vary the pressures between the steps in order to efficiently remove or condense unwanted products.
Regarding claim 5, the oxygen is less than 10% by volume and the recovered nitrogen content is 90% by volume or less (column 9 lines 33 and 43). Grund does teach recycling of unreactants, and condensable products thus it would be obvious to recycle the gases to the first step in order to save materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON PREGLER/Primary Examiner, Art Unit 1772